       Case: 1:18-cv-08321 Document #: 9 Filed: 02/14/19 Page 1 of 2 PageID #:28



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HOLT HEALTHCARE MANAGEMENT                           )
SERVICES, INC.,                                      )
on behalf of plaintiff and                           )
the class members defined herein,                    )
                                                     )
               Plaintiff,                            )       18-CV-8321
                                                     )
               v.                                    )
                                                     )       Judge Ellis
MEDCOM PHYSICIAN SERVICES. LLC                       )
and JOHN DOES 1-10,                                  )
                                                     )
               Defendants.                           )

                                   NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Holt Healthcare Management Services,

Inc. voluntarily dismisses its individual claims without prejudice and without costs against

defendant Medcom Physician Services, LLC. Plaintiff Holt Healthcare Management Services,

Inc. voluntarily dismisses its class claims against defendant Medcom Physician Services, LLC

without prejudice and without costs. Plaintiff Holt Healthcare Management Services, Inc.

voluntarily dismisses its claims against John Does 1-10 without prejudice and without costs.


                                             Respectfully submitted,

                                             /s/ Dulijaza Clark
                                             Dulijaza (Julie) Clark

Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
120 S. LaSalle Street, 18th Floor
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
       Case: 1:18-cv-08321 Document #: 9 Filed: 02/14/19 Page 2 of 2 PageID #:29




                                 CERTIFICATE OF SERVICE

       I, Dulijaza Clark, certify that on February 14, 2019, I caused the filing of the foregoing
document via the Court’s CM/ECF Filing System and caused a true and accurate copy of the
foregoing document to be delivered by email on the following:

               MEDCOM Telephone Answering Service
               info@medcomtas.com


                                                      /s/ Dulijaza Clark
                                                      Dulijaza (Julie) Clark



Daniel A. Edelman
Cathleen M. Combs
Dulijaza Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
120 S. LaSalle Street, 18th floor
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                  2
